      Case 1:19-cv-11207-JGK Document 15 Filed 07/16/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
GERARD PIERRE,

                      Appellant,                 19cv11207 (JGK)

          - against -                            MEMORANDUM OPINION &
                                                 ORDER
AURORA COMMERCIAL CORP.,

                     Appellee.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The pro se appellant Gerard Pierre appeals from an order of

the United States Bankruptcy Court for the Southern District of

New York (Chapman, J.), entered November 14, 2019 sustaining the

objection of the debtor, the appellee in this Court, to the

proof of claim filed by Pierre. For the reasons that follow, the

matter is remanded to the bankruptcy court for the limited

purpose of resolving Pierre’s motion to extend the time to

appeal. In re Aurora Commercial Corp., No. 19-10843 (Bankr.

S.D.N.Y. Dec. 4, 2019), Dkt. No. 262.

     “[A] notice of appeal must be filed with the bankruptcy

clerk within 14 days after entry of the judgment, order, or

decree being appealed.” Fed. R. Bankr. P. 8002(a)(1). Compliance

with Rule 8002(a) is jurisdictional, and “in the absence of a

timely notice of appeal in the district court, the district

court is without jurisdiction to consider the appeal,” even when

the appellant is a pro se litigant. In re Siemon, 421 F.3d 167,


                                   1
      Case 1:19-cv-11207-JGK Document 15 Filed 07/16/20 Page 2 of 3



169 (2d Cir. 2005) (per curiam). A party may seek an extension

of time under Rule 8002(d)(1) from “the bankruptcy court”

provided that the party moves “within 21 days after [the time to

appeal expires], if the party shows excusable neglect.” Fed. R.

Bankr. P. 8002(d)(1); Todd v. Dribusch, No. 20-cv-45, 2020 WL

1434154, at *1 (N.D.N.Y. Mar. 24, 2020).

     In this case, the bankruptcy court issued the order

sustaining the debtor’s objection to Pierre’s proof of claim on

November 13, 2019. Dkt. No. 241. On December 4, 2019, Pierre

filed a notice of appeal in the bankruptcy court that Pierre was

appealing the order sustaining the debtor’s objection to

Pierre’s proof of claim. Dkt. No. 261. Also on December 4, 2019,

Pierre filed a motion to extend the time to appeal with the

bankruptcy court citing excusable neglect. Dkt. No. 262. On

December 6, 2019, Pierre’s notice of appeal was transmitted to

this Court. This notice of appeal was untimely under Rule

8002(a), and therefore this Court lacks jurisdiction over the

appeal unless the bankruptcy court grants Pierre’s motion for an

extension of time to appeal. However, because the bankruptcy

court did not decide Pierre’s motion for an extension of time to

file an appeal, the matter is remanded to the bankruptcy court

for the limited purpose of determining, in the first instance,

whether Pierre has established excusable neglect within the

meaning of Rule 8002(d)(1), and whether the time to appeal

                                   2
         Case 1:19-cv-11207-JGK Document 15 Filed 07/16/20 Page 3 of 3



should be extended. See Todd, 2020 WL 1434154, at *2 (employing

a limited remand to the bankruptcy court to resolve a motion for

an extension of time to appeal).

                                    CONCLUSION

     The matter is remanded to the bankruptcy court for the

limited purpose described in this order. The parties should

promptly notify the Court upon the bankruptcy court’s resolution

of the matter. Chambers will mail a copy of this order to the

pro se appellant.

SO ORDERED.

Dated:       New York, New York
             July 16, 2020           __      /s/ John G. Koeltl     __
                                                 John G. Koeltl
                                          United States District Judge




                                      3
